Title: To John Adams from François Adriaan Van der Kemp, 9 January 1816
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and high respected friend!
Oldenbarneveld 9 Jan. 1816.


You Shall indulge me—having been engaged So long in various lucubrations—that I take Some repose, and write a few lines to the man, whom duty and inclination compel me to revere. I do So rather as—how triffling a Letter may be, you are So indulgent as to favour it with a kind reception—and to tell you the truth—I have been a while impatiently desiring to hear Something of your health and that of your excellent Ladÿ—Not that I intend to become important in my demands—well convinced—that this time of the year must cramp your exertions—and I flatter myself, if all was not well in your familÿ, you would have extended your kindness, in charging one of your devout Secretaries, to communicate to me Such an unwellcome tiding. Enjoy then continually otium cum dignitate, and the approaching Spring Shall prompt you, to assure your friend—that he is not yet left quite alone. You may by this Strain Suspect that again my mind’s tranquillity had be Some-what ruffled—and So it actually is—Last week a London Letter informed me of the death of mÿ oldest friend—Dr. josh. Toulmin—who since 72 was a guide of mÿ youth—and Since my constant warm frend—In april last he wrote me a long and affectionate Letter—and never—I expect—received mÿ answer—Now one trial is left—God forbids—that I Should Survive them all—and yet—all three are farther advanced in age—all three Surrounded by frends and relatives—your frend nearly alone!
I effected more in the last two months—than in the two preceeding years together—So much is my health renewed in rigour—and my old enemÿ raps only now and then with a Lady’s knock at the door for entrance, and, although, I am not allways permitted—to Say not home—our pour-parler does not last long—
I planned a refutation of the Strian hypothesis by positive arguments without mentioning their name—as in the title—I chalked the outlines of a treatise on agriculture—in behalf of a new beginner—on an extensive Scale—I amused myself in a Scrutinÿ of Pererius whimsical paradox of the Præ-adamites—and finished from old Scraps—a tour in 1792 to Lake Oneyda and Ontario. This last triffle maÿ amuse you during one of our long-evenings, when you have nothing better at hand, or art in Search for Some repose from your more Serious and momentous reflections.
I rejoyce in our concluded Treaty of commerce—and doubt not, exccept I value it higher than it deserves—or my congratulation Shall be acceptable—Is it not the work of John Quincÿ—I can not question his powerful influence on his colleagues—and I believe the Brittish Ministerÿ values his talents. How am I delighted with Decatur’s achievement—alas! poor Holland! that was—even a Sels—even á Loutman—under William the iv. and v. would not have waited, that the Americans did Set them an example—Sells actually did So now fall’n—fall’n—fall’n—from her high estate!
Is a Dr. John Adams of Orange a relative of you? is the history of modern Republicks by J. A. LLD. with his portrait—published in London—a different work with your Defence? the first, by its price, Seems a Splendid edition—1£. 7S. 6D. by John Stockdale, Piccadilly, London.
Will you inform me once of the Situation of Life of Hannah Moore? is She in affluence or compelled to write for bread?—I hope the first; I Should pity her if the latter had fallen to her Share—She writes well—but might yet write better—if She wrote less—and knowed Some what to prune her exuberant Stile—She is often happy in the antithesis, and knows a vast deal of the human heart, but had not Studied it quite So thouroughly as my old frend Montaigne—This name brings me to La Boetie—what you Say about his Servitude volontaire? had it been written under Louis xvi—by many it would have considered as one of the means to prepare the Revolutionary explosion. Was your Sprightly grandson yet at Quincÿ—I Should beg you—Send him to your Librarÿ—and Let him copy for me Boyle’s judgment upon that treatise. He was unquestionably a man of great parts. I am Stirring again every man’s Soul, with whom I have Some connection, to rise in their Strenght in behalf of our Western Canals—Time Shall come, when the Bostonians having carried a cargo to Quebec—ascend the St Lawrence—cross Ontario and return by Erie through our western Canals to the Hudson—It is practicable and can thus be performed—few bold daring men to plan and direct—and a vast heap of moneÿ—and it is done.
What are your grand-Sons about in London? or are they already at Oxford or Cambridge? what an exquisite repast to your Lady—in Seeing them returned—accoutred in their Doctoral tabbards—with covered with a Square velvet tasseled cap! It be So! and then ought to be obtained a grant for your frend to pass and repass—free of expences from his cottage to Quincy-hall—to witness the enraptured pleasures of their grand-Parents encircled by all their relatives and friends—and then the Doctoral cup Shall go round—and then the Patriarchal Lord of the feast Shall Send His heartfelt thanks to heaven—and pour a Shower of blessings on all—near and dear to Him—the last cup Shall be pledged to the Embassadour at the court of St James—and So we retire to Sleep to enjoy a new in the morning the polished conversation of my revered frend’s—Do no disturb my dreams mr Adams! Say rather—be it So—but—even—if it happens otherwise, and you continue to bestow your favours upon me—I Shall be contented—in assuring you—that I cannot cease to remain, while I praÿ for your health, / My Dear and high respected frend! / your affectionate and obliged frend!


Fr. Adr. vanderkemp




